Citation Nr: 1734357	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from March 1987 to July 1995.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Indianapolis, Indiana, which, in pertinent part, denied service connection for multiple sclerosis.

In April 2017, the Veteran testified at a Travel Board hearing at the local RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal for the issue of service connection for post-traumatic stress disorder (PTSD) was not perfected with a substantive appeal following a statement of the case.  On the September 2013 VA Form 9, the Veteran only appealed the issue of service connection for multiple sclerosis.  As such, the issue of service connection for PTSD is not before the Board at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with multiple sclerosis.

2.  The Veteran did not experience "chronic" in-service symptoms of multiple sclerosis.

3.  The Veteran has not experienced "continuous" post-service symptoms multiple sclerosis.

4.  Multiple sclerosis did not become manifest to a degree of 10 percent or more within seven years after the date of separation from service.

5.  The Veteran's current multiple sclerosis is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran.  In May 2010, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the December 2010 rating decision from which this appeal arises.  Further, the issue was readjudicated in an August 2013 Statement of the Case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical examination when required.  In September 2010, VA obtained a medical examination report concerning whether the currently diagnosed multiple sclerosis was related to an in-service injury, event, or disease.  The medical examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  During the course of the hearing, the VLJ advised the Veteran of the elements needed to establish service connection and posed several questions in order to elicit the kind of information and evidence needed to support the claim, including questions about specific symptoms reported in service and since service.  

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Legal Authority

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, multiple sclerosis is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as multiple sclerosis become manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a)(3).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Multiple Sclerosis

The Veteran has asserted that his multiple sclerosis had its onset during service.  Specifically, in an April 2011 statement, the Veteran asserted experiencing the symptoms of multiple sclerosis (numbness and tingling) during service, and that he reported these symptoms upon service separation.  

At the onset, the Board finds that the Veteran is currently diagnosed with multiple sclerosis.  Specifically, April 2010 VA treatment records reflect a diagnosis for multiple sclerosis after positive MRI and spinal fluid tests.

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of multiple sclerosis were "chronic" in service.  The service treatment records are silent for symptoms, complaints, treatment, or diagnoses of multiple sclerosis.  

The service treatment records appear complete, and the Board finds that, under the facts of this case that include complaints or treatment of numerous other symptoms, multiple sclerosis is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, and are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); 
AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect the Veteran sought treatment for various medical problems during service, to include back pain, a left knee strain, mental health problems, wrist pain, and blisters on the heels, while there is no similar indication from the service treatment records that the Veteran ever sought treatment for multiple sclerosis symptoms during service, to include numbness and tingling.  Additionally, the March 1987 enlistment examination, March 1994 periodic examination, and July 1995 separation examination reflect that the neurological system was clinically evaluated as normal, and, on the corresponding report of medical history, the Veteran specifically denied having a history of, or current complaints of, numbness or tingling.

After considering all the evidence, both lay and medical, the Board finds that the Veteran has not experienced "continuous" post-service symptoms of multiple sclerosis.  The Veteran has advanced that the current symptoms of numbness and tingling were present at service separation, and continued for the last 22 years.  There are no contemporaneous treatment records (VA or private) available regarding the time period from October 1995 (service separation) to February 2010 (private treatment records reflecting the onset of current multiple sclerosis symptoms) that reflect any treatment, complaints, or diagnoses related to multiple sclerosis.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board is not basing the finding that the multiple sclerosis was not chronic in service or continuous since separation from active service on the absence of records alone, but also on the post-service onset of diagnosed multiple sclerosis symptoms in February 2010, and on the October 2009 VA general medical examination report, which reflect no complaints of numbness, tingling, or any other symptom of multiple sclerosis.  

Additionally, the Veteran did not receive treatment for symptoms related to multiple sclerosis until 2010, approximately 15 years after separation from active service.  This multi-year gap between treatments is also one factor, among others considered and weighed by the Board in this case, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the symptoms of the Veteran's multiple sclerosis were not "chronic" during service or "continuous" since service to warrant presumptive service connection on that basis, or to warrant a factual finding of either in-service or post-service symptoms until 15 years after service.

Similarly, for the same reasons discussed above, as well as absence of evidence of complaints, diagnosis, or treatment during the seven year period after service, the Board also finds that the evidence does not show that multiple sclerosis manifested to a compensable degree (i.e., at least 10 percent) within seven years of service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a)(3) does not apply.  See April 2010 VA treatment record (reflecting the first recorded diagnosis of multiple sclerosis symptoms approximately 15 years post-service).

As to service connection on a direct basis, the Board finds that the weight of the evidence, both lay and medical, demonstrates that the currently diagnosed multiple sclerosis is not related to service.  As discussed above, the service treatment records are silent regarding any symptoms attributable to multiple sclerosis.

In September 2010 the Veteran was afforded a VA examination.  The Veteran reported numbness and tingling in his upper and lower extremities from 1989.  The Veteran also reported that the various joint pains in the service records were early onset symptoms of multiple sclerosis.  The September 2010 VA examiner opined that the multiple sclerosis was not caused by service.  The VA examiner reasoned that (1) the Veteran had no diagnosis of multiple sclerosis during service, (2) there was no evidence of medical conditions during service that are related to multiple sclerosis during service, (3) and the earliest documented symptoms related to multiple sclerosis were from February 2010; therefore the multiple sclerosis was not related to service.  The September 2010 examination report reflects that the VA examiner conducted an in-person examination, reviewed the claims file, addressed the Veteran's assertions, and relied on a full and accurate medical history; therefore, the Board finds the September 2010 VA examination report to be adequate and highly probative.

A May 2011 VA treatment record reflects the statement from a VA physician that it is "[v]ery possible that in fact [the Veteran] has had low grade multiple sclerosis symptoms for years, since he was active duty and the disorder just fully manifested over the last few years leading to the actual diagnosis."  The VA treatment record reflects that the VA physician relied on the Veteran's lay statements regarding the symptoms of multiple sclerosis for the last 20 years (which the Board has found not credible), and used speculative language (very possible) to describe the purported relationship between the current multiple sclerosis and service; therefore, the Board 

finds that this May 2011 VA physician statement is based on an inaccurate history provided by the Veteran and is too speculative to have probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); see also Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection).

While the Veteran is competent to report many symptoms of multiple sclerosis he experiences at any time, under the specific facts of this case, which include no in-service diagnosis or symptoms and no credible chronic in-service symptoms or continuous post-service symptoms, the Veteran is not competent to opine on whether there is a link between the current multiple sclerosis symptoms and active service or to render a competent medical opinion regarding the cause of the medically complex disorder of multiple sclerosis.  See Kahana, 24 Vet. App. at 428; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  Medical principles relating to multiple sclerosis, which include neurological involvement, are not within the realm of common lay knowledge.  Opinions on etiology and causation of multiple sclerosis involve making findings based on medical knowledge and clinical testing results such as MRI and spinal fluid tests.  Under the facts of this case, the Veteran does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of multiple sclerosis.

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for multiple sclerosis, both as directly incurred in service and presumptively as a 

chronic disease.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for multiple sclerosis is denied.






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


